 
 
IB 
Union Calendar No. 376
112th CONGRESS 2d Session 
H. R. 4383
[Report No. 112–528, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
April 18, 2012 
Mr. Lamborn introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 

June 15, 2012
Additional sponsors: Mrs. Black, Mr. Johnson of Ohio, Mr. Griffin of Arkansas, Mr. Duncan of South Carolina, Mr. Coffman of Colorado, Mr. Tipton, Mr. Denham, Mr. Nunnelee, Ms. Foxx, Mr. Latham, Mr. Conaway, Ms. Jenkins, Mrs. Capito, and Mr. Reed


June 15, 2012
Reported from the Committee on Natural Resources with an amendment
Strike out all after the enacting clause and insert the part printed in italic 


June 15, 2012
The Committee on the Judiciary discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed
For text of introduced bill, see copy of bill as introduced on April 18, 2012




A BILL 
To streamline the application for permits to drill process and increase funds for energy project permit processing, and for other purposes. 
 

1.Short titleThis Act may be cited as the Streamlining Permitting of American Energy Act of 2012.
2.Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title.
Sec. 2. Table of contents.
Title I—Application for Permits to Drill Process Reform
Sec. 101. Permit to drill application timeline.
Sec. 102. Solar and wind right-of-way rental reform.
Title II—Administrative Protest Documentation Reform
Sec. 201. Administrative protest documentation reform.
Title III—Permit Streamlining
Sec. 301. Improve Federal energy permit coordination.
Sec. 302. Administration of current law.
Sec. 303. Policies regarding buying, building, and working for America.
Title IV—Judicial Review
Sec. 401. Definitions.
Sec. 402. Exclusive venue for certain civil actions relating to covered energy projects.
Sec. 403. Timely filing.
Sec. 404. Expedition in hearing and determining the action.
Sec. 405. Standard of review.
Sec. 406. Limitation on injunction and prospective relief.
Sec. 407. Limitation on attorneys’ fees.
Sec. 408. Legal standing.
IApplication for Permits to Drill Process Reform
101.Permit to drill application timelineSection 17(p)(2) of the Mineral Leasing Act (30 U.S.C. 226(p)(2)) is amended to read as follows:

(2)Applications for permits to drill reform and process
(A)TimelineThe Secretary shall decide whether to issue a permit to drill within 30 days after receiving an application for the permit. The Secretary may extend such period for up to 2 periods of 15 days each, if the Secretary has given written notice of the delay to the applicant. The notice shall be in the form of a letter from the Secretary or a designee of the Secretary, and shall include the names and titles of the persons processing the application, the specific reasons for the delay, and a specific date a final decision on the application is expected.
(B)Notice of reasons for denialIf the application is denied, the Secretary shall provide the applicant—
(i)in writing, clear and comprehensive reasons why the application was not accepted and detailed information concerning any deficiencies; and
(ii)an opportunity to remedy any deficiencies.
(C)Application deemed approvedIf the Secretary has not made a decision on the application by the end of the 60-day period beginning on the date the application is received by the Secretary, the application is deemed approved, except in cases in which existing reviews under the National Environmental Policy Act of 1969 or Endangered Species Act of 1973 are incomplete.
(D)Denial of permitIf the Secretary decides not to issue a permit to drill in accordance with subparagraph (A), the Secretary shall—
(i)provide to the applicant a description of the reasons for the denial of the permit;
(ii)allow the applicant to resubmit an application for a permit to drill during the 10-day period beginning on the date the applicant receives the description of the denial from the Secretary; and
(iii)issue or deny any resubmitted application not later than 10 days after the date the application is submitted to the Secretary.
(E)Fee
(i)In generalNotwithstanding any other law, the Secretary shall collect a single $6,500 permit processing fee per application from each applicant at the time the final decision is made whether to issue a permit under subparagraph (A). This fee shall not apply to any resubmitted application.
(ii)Treatment of permit processing feeOf all fees collected under this paragraph, 50 percent shall be transferred to the field office where they are collected and used to process protests, leases, and permits under this Act subject to appropriation..
102.Solar and wind right-of-way rental reformNotwithstanding any other provision of law, each fiscal year, of fees collected as annual wind energy and solar energy right-of-way authorization fees required under section 504(g) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1764(g)), 50 percent shall be retained by the Secretary of the Interior to be used, subject to appropriation, by the Bureau of Land Management to process permits, right-of-way applications, and other activities necessary for renewable development, and, at the discretion of the Secretary, by the U.S. Fish and Wildlife Service or other Federal agencies involved in wind and solar permitting reviews to facilitate the processing of wind energy and solar energy permit applications on Bureau of Land Management lands.
IIAdministrative Protest Documentation Reform
201.Administrative protest documentation reformSection 17(p) of the Mineral Leasing Act (30 U.S.C. 226(p)) is further amended by adding at the end the following:

(4)Protest fee
(A)In generalThe Secretary shall collect a $5,000 documentation fee to accompany each protest for a lease, right of way, or application for permit to drill.
(B)Treatment of feesOf all fees collected under this paragraph, 50 percent shall remain in the field office where they are collected and used to process protests subject to appropriation..
IIIPermit Streamlining
301.Improve Federal energy permit coordination
(a)EstablishmentThe Secretary of the Interior (referred to in this section as the Secretary) shall establish a Federal Permit Streamlining Project (referred to in this section as the Project) in every Bureau of Land Management field office with responsibility for permitting energy projects on Federal land.
(b)Memorandum of understanding
(1)In generalNot later than 90 days after the date of enactment of this Act, the Secretary shall enter into a memorandum of understanding for purposes of this section with—
(A)the Secretary of Agriculture;
(B)the Administrator of the Environmental Protection Agency; and
(C)the Chief of the Army Corps of Engineers.
(2)State participationThe Secretary may request that the Governor of any State with energy projects on Federal lands to be a signatory to the memorandum of understanding.
(c)Designation of qualified staff
(1)In generalNot later than 30 days after the date of the signing of the memorandum of understanding under subsection (b), all Federal signatory parties shall, if appropriate, assign to each of the Bureau of Land Management field offices an employee who has expertise in the regulatory issues relating to the office in which the employee is employed, including, as applicable, particular expertise in—
(A)the consultations and the preparation of biological opinions under section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536);
(B)permits under section 404 of Federal Water Pollution Control Act (33 U.S.C. 1344);
(C)regulatory matters under the Clean Air Act (42 U.S.C. 7401 et seq.);
(D)planning under the National Forest Management Act of 1976 (16 U.S.C. 472a et seq.); and
(E)the preparation of analyses under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
(2)DutiesEach employee assigned under paragraph (1) shall—
(A)not later than 90 days after the date of assignment, report to the Bureau of Land Management Field Managers in the office to which the employee is assigned;
(B)be responsible for all issues relating to the energy projects that arise under the authorities of the employee’s home agency; and
(C)participate as part of the team of personnel working on proposed energy projects, planning, and environmental analyses on Federal lands.
(d)Additional personnelThe Secretary shall assign to each Bureau of Land Management field office identified in subsection (a) any additional personnel that are necessary to ensure the effective approval and implementation of energy projects administered by the Bureau of Land Management field offices, including inspection and enforcement relating to energy development on Federal land, in accordance with the multiple use mandate of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.).
(e)FundingFunding for the additional personnel shall come from the Department of the Interior reforms identified in sections 101, 102, and 201.
(f)Savings provisionNothing in this section affects—
(1)the operation of any Federal or State law; or
(2)any delegation of authority made by the head of a Federal agency whose employees are participating in the Project.
(g)DefinitionFor purposes of this section the term energy projects includes oil, natural gas, coal, and other energy projects as defined by the Secretary.
302.Administration of current lawNotwithstanding any other law, the Secretary of the Interior shall not require a finding of extraordinary circumstances in administering section 390 of the Energy Policy Act of 2005.
303.Policies regarding buying, building, and working for America
(a)Congressional intentIt is the intent of Congress that—
(1)this Act will support a healthy and growing United States domestic energy sector that, in turn, helps to reinvigorate American manufacturing, transportation, and service sectors by employing the vast talents of United States workers to assist in the development of energy from domestic sources; and
(2)Congress will monitor the deployment of personnel and material onshore under this Act to encourage the development of American technology and manufacturing to enable United States workers to benefit from this Act through good jobs and careers, as well as the establishment of important industrial facilities to support expanded access to American energy resources.
(b)RequirementThe Secretary of the Interior shall, when possible and practicable, encourage the use of United States workers and equipment manufactured in the United States in all construction related to mineral resource development under this Act.
IVJudicial Review
401.DefinitionsIn this Act—
(1)the term covered civil action means a civil action containing a claim under section 702 of title 5, United States Code, regarding agency action (as defined for the purposes of that section) affecting a covered energy project on Federal lands of the United States; and
(2)the term covered energy project means the leasing of Federal lands of the United States for the exploration, development, production, processing, or transmission of oil, natural gas, wind, or any other source of energy, and any action under such a lease, except that the term does not include any disputes between the parties to a lease regarding the obligations under such lease, including regarding any alleged breach of the lease.
402.Exclusive venue for certain civil actions relating to covered energy projectsVenue for any covered civil action shall lie in the district court where the project or leases exist or are proposed.
403.Timely filingTo ensure timely redress by the courts, a covered civil action must be filed no later than the end of the 90-day period beginning on the date of the final Federal agency action to which it relates.
404.Expedition in hearing and determining the actionThe court shall endeavor to hear and determine any covered civil action as expeditiously as possible.
405.Standard of reviewIn any judicial review of a covered civil action, administrative findings and conclusions relating to the challenged Federal action or decision shall be presumed to be correct, and the presumption may be rebutted only by the preponderance of the evidence contained in the administrative record.
406.Limitation on injunction and prospective reliefIn a covered civil action, the court shall not grant or approve any prospective relief unless the court finds that such relief is narrowly drawn, extends no further than necessary to correct the violation of a legal requirement, and is the least intrusive means necessary to correct that violation. In addition, courts shall limit the duration of preliminary injunctions to halt covered energy projects to no more than 60 days, unless the court finds clear reasons to extend the injunction. In such cases of extensions, such extensions shall only be in 30-day increments and shall require action by the court to renew the injunction.
407.Limitation on attorneys’ feesSections 504 of title 5, United States Code, and 2412 of title 28, United States Code, (together commonly called the Equal Access to Justice Act) do not apply to a covered civil action, nor shall any party in such a covered civil action receive payment from the Federal Government for their attorneys’ fees, expenses, and other court costs.
408.Legal standingChallengers filing appeals with the Department of the Interior Board of Land Appeals shall meet the same standing requirements as challengers before a United States district court.
 

June 15, 2012
Reported from the Committee on Natural Resources with an amendment
June 15, 2012
The Committee on the Judiciary discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed
